—Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 22, 2000, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to an indeterminate prison term of IV2 *808to 3 years to run. consecutively to the term of imprisonment that he was then serving. Defense counsel seeks to be relieved, of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is therefore affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Her cure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.